Citation Nr: 0612849	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at various times between September 26, 
2002, and June 18, 2003.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1982 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from 2003 decisions by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Canandaigua, NY.  In March 2006, 
to support his claim, the veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

Unfortunately, further development is needed before the Board 
can make a decision regarding the reimbursement of medical 
expenses incurred on September 26, and October 3, 2002, and 
on June 3, 2003.  So these issues are being remanded to the 
Veteran's Health Administration (VHA).  VA will notify the 
veteran if further action is required on his part.  With 
regard to the services rendered on the other dates at issue, 
entitlement to reimbursement for these medical expenses will 
be addressed in the decision below.


FINDINGS OF FACT

1.  At the time the services at issue were provided, the 
veteran had a combined rating of 80 percent for a service-
connected duodenal ulcer and for 
post-traumatic stress disorder (PTSD).  

2.  On January 10, March 20, April 8, May 6, 8, 17, and June 
16, 18, 2003, the veteran visited non-VA facilities for 
symptoms involving vomiting and abdominal, back and foot 
pain, and he did not attempt to seek prior VA approval for 
these services.  

3.  The services rendered on these dates were not as a result 
of a medical emergency of such nature that delay would have 
been hazardous to his life or health.




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
medical expenses incurred on January 10, March 20, April 8, 
May 6, 8, 17, and June 16, 18, 2003.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The VAMC sent the veteran a VCAA notice letter in December 
2003.  This letter provided him notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The December 2003 VCAA letter was not sent until after the 
VAMC's initial determinations regarding the reimbursement of 
the medical expenses at issue.  So obviously this did not 
comply with the requirement that VCAA notice precede the 
initial adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
determination in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5 2006) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984)).

Here, the December 2003 VCAA letter provided the veteran 
ample opportunity to respond by identifying and/or submitting 
additional supporting evidence before the Board's August 2004 
remand, and the March 15, 2006 video-conference hearing.  The 
veteran did not respond to this letter and has not otherwise 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Pelegrini II, 18 Vet. App. at 122-24).

In developing his claim, the VAMC obtained the veteran's 
private medical records from FF Thompson Hospital, 
Canton/Potsdam Hospital, Massena Memorial Hospital, and 
Edward J. Noble Hospital relating to the medical services for 
which he is seeking reimbursement.  These records were 
reviewed by staff at the VAMC prior to a determination being 
made.  In addition, as mentioned, he provided oral testimony 
in support of his claim before the undersigned VLJ.  
38 C.F.R. § 20.704.



In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Under certain circumstances, VA will reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such care or services - even if it was 
not previously authorized.  38 U.S.C.A. § 1728.  Under 38 
C.F.R. § 17.120, reimbursement is available under the 
following circumstances:

(a)  For veterans with service connected 
disabilities.  Care or service not previously 
authorized was rendered to a veteran in need of 
such services:  

(1) For an adjudicated service-connected 
disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected disability; 
(3) For any disability of a veteran who has 
a total disability permanent in nature 
resulting from a service connected 
disability (does not apply outside of the 
States, Territories, and possessions of the 
United States, the District of Columbia, and 
the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically 
determined to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services 
is not previously authorized were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable or treatment had been or 
would have been refused.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b). See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("the VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine").


Legal Analysis

As an initial matter, the Board points out that, during his 
recent video-conference hearing in March 2006, the veteran 
indicated the VAMC already has reimbursed him for about half 
of the medical expenses in question.  So only the other half 
remains unpaid.

The veteran is service connected for a duodenal ulcer 
evaluated as 20-percent disabling and for PTSD evaluated as 
70-percent disabling.  He has a combined 80 percent rating.  
See 38 C.F.R. § 4.25 (combined ratings table).

This claim involves medical services that were provided at 
various times during 2003 - on January 10, March 20, April 
8, May 6, 8, 17, June 16, and 18.  The veteran went to F.F. 
Thompson Hospital, Canton/Potsdam Hospital, Massena Hospital, 
and Edward J. Noble Hospital with complaints of vomiting and 
abdominal, back, and foot pain.  On May 6, he visited Massena 
Hospital at 3:46 a.m. asking for a narcotic shot for his low 
back pain.  After not getting medication, he promptly 
discharged himself.  On May 8, he went to Edward J. Noble 
Hospital complaining that he could not keep medication down 
to treat his back pain.  


A note in the file indicates his records were reviewed by a 
VA physician and it was noted there was an appearance of 
possible drug seeking.  Regardless, in each circumstance, his 
records were reviewed by at least one registered nurse and a 
physician and it was determined the services provided were 
not rendered in a medical emergency.  See 38 C.F.R. § 
17.120(b).

The Board is mindful that it cannot make its own independent 
medical determination in this circumstance.  See Cotton v. 
Brown,  7 Vet. App. 325, 327 (1995); see also, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  And since there is no 
medical evidence suggesting the care provided was, in fact, 
for a valid medical emergency, the Board has no choice but to 
accept the findings of the VA medical professionals who 
reviewed the relevant evidence.  So the veteran's claim must 
be denied for the reimbursement of these medical expenses 
under 38 C.F.R. § 17.120.

And again, as the veteran pointed out during his March 2006 
hearing, some of his medical expenses during 2003 were 
reimbursed.  He was reimbursed for services rendered on April 
14-17, May 4-5, 25, and December 3.  He also was partially 
reimbursed for expenses incurred on April 14-16, and May 4-5, 
because the amount claimed was more than allowed under 38 
C.F.R. § 17.128.  He has not indicated that he disagrees with 
these partial reimbursements, so the Board will not address 
this issue here.  Records from these visits to private care 
facilities were reviewed by medical professionals and it was 
determined, in these particular instances, that the services 
rendered were during a medical emergency.  Also, the 
treatment was for a service-connected disability and during 
times when VA facilities were not feasibly available.  See 38 
C.F.R. § 17.120.  So all three requirements were met, unlike 
in the other instances when he received treatment at the 
private facilities.

In other testimony during his March 2006 hearing, the veteran 
argued that visiting the VA hospital in Syracuse, NY, was not 
feasible because it was more than three hours away.  See 
Hr'g. Tr., pgs. 3-4.  At the time, he was living in Potsdam, 
NY, which is indeed several hours from Syracuse.  But since 
these situations were not medical emergencies, he could have 
visited the VA Outpatient Clinic (OPC) in Massena, NY, which 
provides care between the hours of 8:00 a.m. and 4:00 p.m., 
or at least an attempt could have been made to seek prior 
authorization for these private medical services.  See 38 
C.F.R. § 17.120(c).  In fact, the Massena VA OPC is actually 
closer to Potsdam than FF Thompson Hospital (located in 
Canandaigua), and E.J Noble Hospital (located in Gouveneur).  
The VA OPC is also in the same town as Massena Memorial 
Hospital.  So the proximity of the VA facilities is really 
not at issue - rather, whether the situations were truly 
medical emergencies.  And in each of these situations, as 
mentioned, medical professionals have determined there was no 
medical emergency, and that the veteran just as well 
could have sought and obtained the treatment needed at a VA 
facility.

For these reasons and bases, the claim for reimbursement of 
medical expenses for services rendered on January 10, March 
20, April 8, May 6, 8, 17, and June 16, 18, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for reimbursement of private medical expenses 
incurred on January 10, March 20, April 8, May 6, 8, 17, and 
June 16, 18, is denied.


REMAND

With regard to the additional medical services in question 
rendered on September 26, and October 3, 2002, and on June 3, 
2003, the temporary claims folder does not contain any 
information concerning the veteran's claim for reimbursement 
of these medical expenses.  The December 2003 SOC indicates 
that reimbursement was denied on September 27, and October 
16, 2002, and on June 10, 2003, respectively, but copies of 
these decisions are not on file.  Likewise, any evidence 
considered in making these determinations is also not of 
record.  Presumably, the VAMC obtained the medical records 
relating to these services, but if not, these records must be 
obtained.  

Accordingly, the claim for reimbursement of unauthorized 
medical expenses incurred on September 6, October 3, 2002, 
and June 3, 2003, is being REMANDED for the following:

1.  Obtain copies of all relevant records 
concerning the veteran's claim for 
reimbursement of medical expenses 
incurred on September 26, and October 3, 
2002, and on June 3, 2003 - including 
(but not limited to) copies of any 
determinations made by the VAMC and any 
evidence considered in making these 
determinations.

2.  If copies of the medical records for these 
services have not been obtained, ask the 
veteran to either provide these records or 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider.

Upon receipt of the appropriate releases, 
request the relevant private treatment records 
and associate all received with the file.  
If any request for private treatment records 
is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).   

3.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  If 
it is not granted to his satisfaction, prepare 
a supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


